6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-7   Page 1 of 23




                     Exhibit 4
   6:19-cv-01567-TMC          Date Filed 10/05/20      Entry Number 107-7         Page 2 of 23




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

 Eden Rogers et al.,                           )
                                               )        Civil Action No. 6:19-cv-01567-TMC
                                 Plaintiffs,   )
                                               )
                v.                             )    DEFENDANT HENRY MCMASTER’S
                                               )   OBJECTIONS AND RESPONSES TO THE
 United States Department of Health and        )   PLAINTIFFS’ FIRST SET OF REQUESTS
 Human Services, et al.,                       )
                                                   FOR THE PRODUCTION OF DOCUMENTS
                                               )
                               Defendants.     )

       Pursuant to Federal Rules of Civil Procedure 26 and 34, Defendant Henry McMaster, in

his official capacity as Governor of the State of South Carolina, submits the following responses

and objections to Plaintiffs’ First Set of Requests for Production of Documents (“RFPs”) served

on June 4, 2020.

       As an initial matter, Plaintiffs’ RFPs seem calculated repeatedly to violate and overstep the

bounds of the Rules of Civil Procedure in an effort to obtain documents and information that are

not relevant to the claims and defenses at issue in this suit, are unlikely to lead to discoverable

information, and are outside the scope of discovery articulated by Rules and applicable case law.

For the sake of brevity, and to avoid repeating the same lengthy objections every time an additional

request commits the same violation, Governor McMaster articulates below certain objections

applicable to multiple requests and then incorporates these objections by reference into the specific

responses where applicable.

                       OBJECTION APPLICABLE TO ALL REQUESTS

       Plaintiffs’ Complaint challenges the constitutionality of specific actions of the Defendants,

including specifically identified actions of Governor McMaster taken in his official capacity as

Governor of the State of South Carolina. Plaintiffs’ RFPs, however, seek the production of
    6:19-cv-01567-TMC         Date Filed 10/05/20      Entry Number 107-7        Page 3 of 23




materials from January 1, 2017 to the present.1 See RFPs at 6, ¶ 10. Governor McMaster, however,

was not the Governor of the State of South Carolina on January 1, 2017, and documents and

materials that predate his installation as Governor are not relevant to the claims asserted against

him in his official capacity as Governor. For these reasons, Governor McMaster objects to all the

Requests to the extent they seek documents prior to his installation as Governor on January 24,

2017. Accordingly, he has not collected, reviewed, or produced documents prior to that date

because such documents are not relevant to any claim or defense asserted in the case and are not

proportional to the needs of the case.2

       Governor McMaster further objects to the RFPs to the extent they seek materials dating “to

the present.” See RFPs at 6, ¶ 10. The causes of action asserted in this action arise from specific,

identifiable, enumerated actions specifically including a letter sent by Governor McMaster on

February 27, 2018; an Executive Order issued by Governor McMaster on March 13, 2018; and a

response letter sent to Governor McMaster on January 23, 2019. The Complaint claims the alleged

constitutional violations arose immediately from and occurred, if at all (which is not conceded), at

the time of the challenged actions. Indeed, Plaintiffs specifically claim it was these actions that

violated the Establishment and Equal Protection Clauses. The nature and effect of the challenged

actions are discernable from the face of the documents referenced above, and documents and

materials postdating the specific, identifiable, enumerated actions that allegedly violated

constitutional provisions are not relevant to Plaintiffs’ claims. Accordingly, such requests are not

relevant or proportional to the needs of the case and would impose an undue burden, see Rule


1
 Two Requests seek materials from an even earlier date. See RFP Nos. 17 and 21 (seeking
materials dating from January 1, 2015 and January 1, 2016 to the present, respectively).
2
 Indeed, the Complaint alleges Governor McMaster’s earliest knowledge of the relevant facts was
on or around February 21, 2018, see Complaint (ECF No. 1) ¶ 61, and the earliest alleged
knowledge or actions by any Defendant appears to be late 2017 or early 2018, see id. ¶¶ 54–56.


                                                 2
    6:19-cv-01567-TMC        Date Filed 10/05/20       Entry Number 107-7        Page 4 of 23




26(b)(1), Fed. R. Civ. P., and Governor McMaster has not collected, reviewed, or produced

documents from on or after January 24, 2019.


            OBJECTIONS APPLICABLE TO MORE THAN ONE REQUEST

       Because certain of the objections asserted below are applicable to multiple Requests,

Governor McMaster explains the objections here and, in the interest of efficiency, refers to them

in shorthand form in the specific objections and responses to specific Requests that follow.

       1.      Materials whose collection, review, and production would impose an “Undue

Burden or Expense.” Governor McMaster objects, in some instances, to specific Requests on the

basis that responding to the Request or specific portions thereof would impose an undue burden or

expense in violation of Rule 26(b)(1), Fed. R. Civ. P. This objection relates especially, but not

exclusively, to the burden and expense involved in searching for, collecting, reviewing, and

producing certain electronically stored documents. The undue burden and expense is caused, in

some instances, by the extraordinarily broad scope of Plaintiffs’ RFPs. Request 12, for example,

seeks “[d]ocuments regarding religious accommodations for faith-based foster care or adoption

agencies,” but does define “religious accommodations” or “faith-based” and does not limit the

scope of the Request to licensed Child Placing Agencies (“CPAs”) in South Carolina. The undue

burden imposed by these and other excessively expansive Requests is compounded by the

technological constraints of the State’s information technology system. Specifically, electronically

stored documents may be searched on a system-wide basis3 only by running one search term at a

time, rather than by searching for terms in combination or in proximity to each other. Using



3
  The State’s IT system can more easily perform searches for potentially responsive
Communications. Subject to the objections contained in this Response, Governor McMaster has
searched for and reviewed such Communications and has produced those that are responsive and
are not privileged.


                                                 3
   6:19-cv-01567-TMC           Date Filed 10/05/20     Entry Number 107-7        Page 5 of 23




Request 12 as an example, an attempt to collect potentially responsive documents would require

running a search for “foster*,” then a search for “adopt*,” then a search for “accommodate*,” and

so on, with each of the searches returning large numbers of documents that are not relevant to the

claims and defenses of this case, but which would have to be reviewed at length and at great cost

that is not proportional to the needs of the case and the relevance of the information sought. See

Rule 26(b)(1), Fed. R. Civ. P.

       2.      Requests seeking “Documents Sufficient to Show” an alleged fact. Requests 18,

20, and 21 request “[d]ocuments sufficient to show” certain alleged facts. That phrase is not

defined in the RFPs and, further, is vague and ambiguous. In addition, to the extent the Requests

appear to seek information as opposed to Documents or Communications, such information

(assuming it is relevant and not otherwise objectionable or privileged) should be sought by way of

an Interrogatory rather than by a request to produce some unknown quantum of documents

“sufficient” to establish an alleged fact.

                               OBJECTIONS TO DEFINITIONS

       Governor McMaster incorporates by reference the Objections to Definitions found in any

other Defendants’ Responses and Objections to the RFPs to the extent the definitions to which

other Defendants have objected are identical to those found in the RFPs served on the Governor

(though in some instances found in different numbered paragraphs of the RFPs’ Definitions),

including the definitions found in paragraphs 5, 6, 7, and 16 of the RFPs served on Governor

McMaster, to the extent they differ from or purport to impose an obligation broader than that found

in Rules 26(b)(1) or 34(a)(1), Fed. R. Civ. P., or any other applicable Rule of Civil Procedure.

       The Governor further objects to the definition of the terms “You” and “Your” found in

Definition 18 of the RFPs to the extent it implies that the Office of the Governor of South Carolina




                                                 4
   6:19-cv-01567-TMC         Date Filed 10/05/20       Entry Number 107-7        Page 6 of 23




is a party in interest to this proceeding or is susceptible to discovery requests or demands. The

Office of the Governor of South Carolina is an agency or department of the State and is not a party

to this Case. The Governor also objects to the definition of the terms “You” and “Your” to the

extent that the definition seek to impose on him any obligation to search for, collect, review, or

produce documents in the possession, custody, or control of individuals, offices, departments, and

divisions beyond his immediate staff. In particular, Governor McMaster objects to and has not

attempted to search for, collect, review, or produce documents in the possession of the South

Carolina Department of Social Services, which is a separate State government agency whose

Director is a named Defendant in this lawsuit, and whose documents are not in Governor

McMaster’s immediate possession, custody, or control.


                            OBJECTIONS TO INSTRUCTIONS

       Governor McMaster incorporates by reference the Objections to Instructions found in any

other Defendants’ Responses and Objections to the RFPs to the extent the instructions to which

other Defendants have objected are identical to those found in the RFPs served on the Governor,

including the instructions found in paragraphs 2, 3, 4, 6, 8, 13, and 14 of the RFPs served on

Governor McMaster, to the extent they differ from or purport to impose an obligation broader than

that found in Rules 26 or 34, Fed. R. Civ. P., or any other applicable Rule of Civil Procedure, and

to the extent they purport to impose obligations that are not proportionate to the needs of this

lawsuit or which would result in the imposition of an Undue Burden or Expense.


                        SPECIFIC RESPONSES AND OBJECTIONS
                        TO THE REQUESTS FOR PRODUCTION

        REQUEST NO. 1: Documents concerning the McMaster Request, including, but not
limited to, Communications between any person at Governor McMaster’s office, including, but
not limited to, Governor McMaster, and (i) any person at Miracle Hill, (ii) any person at HHS, (iii)


                                                 5
   6:19-cv-01567-TMC         Date Filed 10/05/20       Entry Number 107-7        Page 7 of 23




any person at DSS, including, but not limited to, Michael Leach, (iv) any person at the office of
any state or federal elected officials, (v) any member of the public or (vi) any other person at
Governor McMaster’s office, including, but not limited to, Governor McMaster.

       RESPONSE: Subject to the “Objection Applicable to All Requests,” the “Objections to

Definitions and Instructions,” and any applicable privilege or protection, Governor McMaster

produces the materials served concurrently herewith and identified by Bates Numbers

Rogers_McMaster_00001 to _00012, _00016 to _00025, _00029 to _00032, _00039 to _00041,

_00048, _00079 to _00081, _00086 to _00087, _0317 to _00327, and _00344.


        REQUEST NO. 2: Documents concerning the McMaster Request and/or the granting
thereof, including, but not limited to, Communications between any person at Governor
McMaster’s office, including, but not limited to Governor McMaster, and any person at HHS
regarding the scope of the McMaster Request including, but not limited to, “follow-up telephone
calls” clarifying that the McMaster Request sought “an exception from [HHS] regulations at 45
CFR § 75.300(c), prohibiting subgrantees from selecting among prospective foster parents on the
basis of religion, to the extent that such prohibition conflicts with a subgrantee’s religious
exercise”, as referenced in the ACF Letter.

       RESPONSE: Subject to the “Objection Applicable to All Requests,” the “Objections to

Definitions and Instructions,” and any applicable privilege or protection, Governor McMaster

produces the materials served concurrently herewith and identified by Bates Numbers

Rogers_McMaster_00001 to _00012, _00016 to _00025.


         REQUEST NO. 3: Documents concerning the McMaster Executive Order, including, but
not limited to, Communications between any person at Governor McMaster’s office, including,
but not limited to, Governor McMaster, and (i) any person at Miracle Hill, (ii) any person at HHS,
(iii) any person at DSS, including, but not limited to, Michael Leach, (iv) any person at the office
of any state or federal elected officials, (v) any member of the public or (vi) any other person at
Governor McMaster’s office, including, but not limited to, Governor McMaster.

       RESPONSE: Subject to the “Objection Applicable to All Requests,” the “Objections to

Definitions and Instructions,” and any applicable privilege or protection, Governor McMaster

produces the materials served concurrently herewith and identified by Bates Numbers




                                                 6
   6:19-cv-01567-TMC          Date Filed 10/05/20       Entry Number 107-7         Page 8 of 23




Rogers_McMaster_00007 to _00015, _00042, _00054 to _00075, _00079 to _00081, _00087 to

_00087, _00123 to _00197, and _00266 to _00267.


       REQUEST NO. 4: Documents referencing the ACF Letter or reflecting Communications
concerning the ACF Letter, including, but not limited to, interpretations of the ACF Letter or the
scope of the exception granted by it.

       RESPONSE: Subject to the “Objection Applicable to All Requests,” the “Objections to

Definitions and Instructions,” and any applicable privilege or protection, Governor McMaster

produces the materials served concurrently herewith and identified by Bates Numbers

Rogers_McMaster_00007 to _00012, _00025, _00037 to _00038, _00274 to _00286, and _00344.


        REQUEST NO. 5: Documents referencing or reflecting Communications concerning any
factual assertions in the ACF Letter regarding the South Carolina foster care program, including,
but not limited to, the assertions that (i) there are more than 4,000 children in foster care in South
Carolina, (ii) Miracle Hill recruits 15% of the families in the South Carolina foster care program,
(iii) South Carolina would have difficulty continuing to place children in need of foster care
without the participation of faith-based CPAs in the program and (iv) without the exception
requested in the McMaster Request certain faith-based CPAs would have to abandon their religious
beliefs or forego licensure and funding, which would cause a hardship to such organizations.

       RESPONSE: Subject to the “Objection Applicable to All Requests,” the “Objections to

Definitions and Instructions,” and any applicable privilege or protection, Governor McMaster

produces the materials served concurrently herewith and identified by Bates Numbers

Rogers_McMaster_00007 to _00012, _00025, _00282, and _00356.


        REQUEST NO. 6: Documents reflecting Communications between any person at
Governor McMaster’s office, including, but not limited to, Governor McMaster, and any person
at DSS, including, but not limited to, Michael Leach, regarding revisions or additions, including
all draft revisions, to the DSS Human Services Policy and Procedure Manual, or any other DSS
policy or procedure, made after March 13, 2018 pursuant to the McMaster Executive Order.

       RESPONSE:         Governor McMaster states there are no documents in his custody,

possession, or control that are responsive to this Request.




                                                  7
   6:19-cv-01567-TMC          Date Filed 10/05/20      Entry Number 107-7         Page 9 of 23




       REQUEST NO. 7: Documents reflecting Communications between any person at
Governor McMaster’s office, including, but not limited to, Governor McMaster, and any person
at DSS, including, but not limited to, Michael Leach, regarding amendments or additions,
including all draft revisions, to the South Carolina Code of Regulations with regard to foster care,
made after March 13, 2018 pursuant to the McMaster Executive Order.

       RESPONSE:         Governor McMaster states there are no documents in his custody,

possession, or control that are responsive to this Request.


        REQUEST NO. 8: Documents regarding licensing same-sex couples or LGBT people as
foster parents, including, but not limited to, Communications among any persons at Governor
McMaster’s office, including, but not limited to, Governor McMaster; between any person at
Governor McMaster’s office, including, but not limited to, Governor McMaster, and DSS
employees, including, but not limited to, Michael Leach; and between any person at Governor
McMaster’s office, including, but not limited to, Governor McMaster, and employees of HHS.

       RESPONSE: Governor McMaster objects to this Request because it is overbroad, seeking

documents that are irrelevant to the claims and defenses in the Case. Further, the effort required to

collect, review, and produce such documents is not proportional to the needs of the Case and,

therefore, comprises an Undue Burden or Expense. Governor McMaster further objects to this

Request to the extent it seeks documents that may be more easily obtained from other parties

(assuming arguendo that such documents were relevant, proportionate, not unduly burdensome to

the collecting and producing party, and not privileged or protected). Accordingly, and in light of

the great time, effort, and expense associated with the system-wide search, collection of, and

review of electronically stored documents, Governor McMaster has not performed such a system-

wide search for electronically stored documents that may be responsive to this Request. (See

“Undue Burden or Expense,” supra.)

       Subject to and notwithstanding these specific objections, the “Objection Applicable to All

Requests,” the “Objections to Definitions and Instructions,” and any applicable privilege or

protection, Governor McMaster has searched for any responsive Communications and for any



                                                 8
  6:19-cv-01567-TMC          Date Filed 10/05/20       Entry Number 107-7        Page 10 of 23




responsive Documents in his immediate possession, custody, or control or that of his staff, and

produces the Communications and Documents contained among the materials served concurrently

herewith and identified by Bates Numbers Rogers_McMaster_00040 to _00041, _00202 to

_00262, _00287 to _00288, _00302 to _00305, _00328 to _00331.


         REQUEST NO. 9: Documents regarding DSS actions, including, but not limited to,
notifications, letters, complaints, revocations of licenses or any other disciplinary measures,
against any child placement agency (“CPA”) or other South Carolina beneficiary of HHS funds
for failure to abide by federal or state non-discrimination requirements, including the HHS Grants
Rule from 2016 to the present. For the elimination of doubt, this RFP includes any and all
Documents related to any DSS action against Miracle Hill.

       RESPONSE:        Governor McMaster objects to this request because it is vague and

ambiguous. Specifically, the Request does not identify the “federal or state non-discrimination

requirements” to which it refers, nor are those terms defined in the RFPs. Governor McMaster

further objects that this Request is so overbroad as to be not proportional to the needs of the Case.

SCDSS’ actions, if any, regarding CPAs other than Miracle Hill are not relevant to the claims and

defenses asserted in this Case, nor are they likely to lead to discoverable information. Subject to

these specific objections, the “Objection Applicable to All Requests,” the “Objections to

Definitions and Instructions,” and any applicable privilege or protection, Governor McMaster

produces the Communications contained among the materials served concurrently herewith and

identified by Bates Numbers Rogers_McMaster_00268 to _00271. In light of the Undue Burden

and Expense imposed by the Request, and in light of the fact that Documents responsive to the

Request would be more easily obtained (assuming they are relevant, proportionate, not unduly

burdensome, and not privileged or protected) from another party, Governor McMaster has not

searched for or produced Documents beyond the Communications contained among the materials

served concurrently herewith.




                                                 9
  6:19-cv-01567-TMC          Date Filed 10/05/20      Entry Number 107-7         Page 11 of 23




        REQUEST NO. 10: Documents concerning the Proposed Rulemaking, including, but not
limited to, Communications between any person at Governor McMaster’s office, including, but
not limited to, Governor McMaster, and (i) any person at Miracle Hill, (ii) any person at HHS, (iii)
any person at DSS, including, but not limited to, Michael Leach, (iv) any person at the office of
any state or federal elected officials, (v) any member of the public or (vi) any other person at
Governor McMaster’s office, including, but not limited to, Governor McMaster.

       RESPONSE: Governor McMaster objects to this request because it is irrelevant to the

claims and defenses of the Case. Plaintiffs’ alleged injury predates and does not arise from the

Proposed Rulemaking, which postdates and is not mentioned in the Complaint. Further, the

Proposed Rulemaking and related documents, if any exist, sought by this Request occurred or were

prepared or communicated long after Governor McMaster’s or the other Defendants’ actions

challenged in this Case. In addition, the materials sought by this Request (even assuming arguendo

that the materials are relevant, proportionate to the needs of the Case, not unduly burdensome, and

not privileged or otherwise protected) are in the possession of another party and would be more

appropriately obtained from that party.

       Because the materials sought by this Request are not relevant to the Case, are not

proportional to the needs of the Case, would impose an Undue Burden or Expense, and are more

appropriately sought, if at all, from another party, Governor McMaster has not searched for,

collected, reviewed, or produced materials in response to this Request.


         REQUEST NO. 11: Documents concerning the Nonenforcement Policy, including, but
not limited to, Communications between any person at Governor McMaster’s office, including,
but not limited to, Governor McMaster, and (i) any person at Miracle Hill, (ii) any person at HHS,
(iii) any person at DSS, including, but not limited to, Michael Leach, (iv) any person at the office
of any state or federal elected officials, (v) any member of the public or (vi) any other person at
Governor McMaster’s office, including, but not limited to, Governor McMaster.

       RESPONSE: Governor McMaster objects to this request because it is irrelevant to the

claims and defenses of the Case. Plaintiffs’ alleged injury predates and does not arise from the

Nonenforcement Policy, which postdates and is not mentioned in the Complaint. Further, the



                                                10
  6:19-cv-01567-TMC          Date Filed 10/05/20       Entry Number 107-7         Page 12 of 23




Proposed Rulemaking and related documents, if any exist, sought by this Request occurred or were

prepared or communicated long after Governor McMaster’s or the other Defendants’ actions

challenged in this Case. In addition, the materials sought by this Request (even assuming arguendo

that the materials are relevant, proportionate to the needs of the Case, not unduly burdensome, and

not privileged or otherwise protected) are in the possession of another party and would be more

appropriately obtained from that party.

       Because the materials sought by this Request are not relevant, are not proportional to the

needs of the Case, would impose an Undue Burden or Expense, and are more appropriately sought,

if at all, from another party, Governor McMaster has not searched for, collected, reviewed, or

produced materials in response to this Request.


        REQUEST NO. 12: Documents regarding religious accommodations for faith-based
foster care or adoption agencies.

       RESPONSE: Governor McMaster objects to this request because it is vague, ambiguous,

and so overbroad as to be not proportional to the needs of the Case. Specifically, the terms

“religious accommodations” and “faith-based” are not defined, and the unlimited geographic scope

of the information and materials sought by the Request is not proportionate to the needs of the

Case and thus imposes an Undue Burden or Expense. Governor further notes that any materials

that might be both potentially responsive to this Request and relevant to the factual and legal claims

of this Case would (if not privileged or otherwise protected) be responsive to Requests 1 through

4. Subject to these specific objections, the “Objection Applicable to All Requests,” the “Objections

to Definitions and Instructions,” and any applicable privilege or protection, Governor McMaster

produces the Communications contained among the materials served concurrently herewith and

identified by Bates Numbers Rogers_McMaster_00001 to _00027, _00038 to _0048, _00054 to




                                                  11
   6:19-cv-01567-TMC           Date Filed 10/05/20        Entry Number 107-7          Page 13 of 23




_00073, _00086 to _00088, _00119 to _00273, _00287 to _00292, _00334, _00341 to _00350, and

_00367 to _00377.


        REQUEST NO. 13: Documents concerning the impact of the granting of the McMaster
Request on (i) the availability of foster families, (ii) the diversity of eligible, willing and able foster
families, (iii) the ability of non-Christian and/or LGBT families to serve as foster parents and
(iv) individual exercise of religious freedom.

        RESPONSE: Governor McMaster objects to this request on the basis of the Objection

Applicable to All Requests; also because it is vague, ambiguous, and so overbroad as to be not

proportional to the needs of the Case; and because it would impose an Undue Burden or Expense.

It is unclear what is sought by, or what would be responsive to, this request for “Documents

concerning the impact” of the cited agency action. In addition, Governor McMaster objects to the

Request as seeking information not relevant to the claims made in the Case, because the alleged

“impact” of the cited agency action is not relevant to the claims asserted. Further, to the extent this

request asks Governor McMaster to analyze documents to answer a question regarding the

“impact” of a federal agency action, Governor McMaster objects that this request is in essence an

interrogatory that is beyond the scope of Rule 34, Fed. R. Civ. P. In addition, the materials

Plaintiffs may be seeking by this Request (even assuming arguendo that they are relevant,

proportionate to the needs of the Case, not unduly burdensome, and not privileged or otherwise

protected) are in the possession of other parties and would be more appropriately obtained from

those parties. Accordingly, Governor McMaster has not searched for, collected, reviewed, or

produced materials responsive to this Request.


       REQUEST NO. 14: Documents concerning the impact of the granting of the McMaster
Executive Order on (i) the availability of foster families, (ii) the diversity of eligible, willing and
able foster families, (iii) the ability of non-Christian and/or LGBT families to serve as foster
parents and (iv) individual exercise of religious freedom.




                                                    12
  6:19-cv-01567-TMC         Date Filed 10/05/20      Entry Number 107-7         Page 14 of 23




       RESPONSE: Governor McMaster objects to this request because it is vague, ambiguous,

and so overbroad as to be not proportional to the needs of the Case and, therefore, would impose

an Undue Burden or Expense. It is unclear what is sought by this request for “Documents

concerning the impact” of the Executive Order on various topics. In addition, Governor McMaster

objects to the Request as seeking information not relevant to the claims made in the Case, because

the alleged “impact” of the cited agency action is not relevant to the claims asserted. Further, to

the extent this request asks Governor McMaster to analyze documents to answer a question

regarding the “impact” of an Executive Order, Governor McMaster objects that this request is in

essence an interrogatory that is beyond the scope of Rule 34, Fed. R. Civ. P. In addition, the

materials sought by this Request (even assuming arguendo that the materials are relevant,

proportionate to the needs of the Case, not unduly burdensome, and not privileged or otherwise

protected) are in the possession of other parties or third parties and would be more appropriately

obtained from them. Accordingly, Governor McMaster has not searched for, collected, reviewed,

or produced materials responsive to this Request.


       REQUEST NO. 15: Documents concerning Miracle Hill’s or any other CPA’s practice of
refusing to accept or approve prospective foster parents who are same-sex couples or LGBT
individuals or to place children in foster care with such families.

       RESPONSE: Governor McMaster objects to this request because it is vague, ambiguous,

and so overbroad as to be not proportional to the needs of the Case and, therefore, would impose

an Undue Burden or Expense. First, the Request incorrectly implies that Miracle Hill or any other

CPA can “accept” or “approve” a prospective foster parent’s application for licensure as a foster

parent in South Carolina. Not so. The Request is also premised on an incorrect assumption or

implication that Miracle Hill or any other CPA can “place” a foster child with a licensed foster

family. Again, this assumption or implication is incorrect. In addition, the Request is overbroad



                                                13
   6:19-cv-01567-TMC          Date Filed 10/05/20       Entry Number 107-7          Page 15 of 23




and seeks materials not relevant to the claims or defenses of this Case by requesting documents

relating to the practices of “any” CPA without geographic restriction, thus the Request is not

proportionate to the needs of the Case and is, therefore, unduly burdensome. Further, it is unclear what

is meant by the “practice of refusing to accept or approve” certain prospective foster parents. As

noted above, a private CPA cannot accept or approve an application for licensure as a foster parent.

If what the Request really means is Miracle Hill’s alleged practice of politely referring inquiries

from prospective foster parents who do not share its religious beliefs to other nearby providers

who can assist them, documents concerning Miracle Hill’s practices are in the possession of Miracle

Hill, which Plaintiffs have served with a subpoena duces tecum seeking such documents. Accordingly,

Governor McMaster has not searched for, collected, reviewed, or produced materials responsive

to this Request.


        REQUEST NO. 16: Documents concerning Miracle Hill’s or any other CPA’s practice of
refusing to accept or approve prospective foster parents who practice a religion other than
Protestant Christianity or who practice no religion at all, or to place children in foster care with
such families.

       RESPONSE: Governor McMaster objects to this request because it is vague, ambiguous,

and so overbroad as to be not proportional to the needs of the Case and, therefore, would impose

an Undue Burden or Expense. First, the Request incorrectly implies that Miracle Hill or any other

CPA can “accept” or “approve” a prospective foster parent’s application for licensure as a foster

parent in South Carolina. Not so. The Request is also premised on an incorrect assumption or

implication that Miracle Hill or any other CPA can “place” a foster child with a licensed foster

family. Again, this assumption or implication is incorrect. In addition, the Request is overbroad

and seeks materials not relevant to the claims or defenses of this Case by requesting documents

relating to the practices of “any” CPA without geographic restriction, thus the Request is not

proportionate to the needs of the Case and is, therefore, unduly burdensome. Further, it is unclear what


                                                  14
   6:19-cv-01567-TMC          Date Filed 10/05/20        Entry Number 107-7          Page 16 of 23




is meant by the “practice of refusing to accept or approve” certain prospective foster parents. As

noted above, a private CPA cannot accept or approve an application for licensure as a foster parent.

If what the Request really means is Miracle Hill’s alleged practice of politely referring inquiries

from prospective foster parents who do not share its religious beliefs to other nearby providers

who can assist them, documents concerning Miracle Hill’s practices are in the possession of Miracle

Hill, which Plaintiffs have served with a subpoena duces tecum seeking such documents. Accordingly,

Governor McMaster has not searched for, collected, reviewed, or produced materials responsive

to this Request.


        REQUEST NO. 17: Documents from January 1, 2015 to the present concerning families
who were denied services by Miracle Hill or any other CPA because they do not practice a
particular religion or because they are same-sex couples or LGBT individuals, including, but not
limited to, complaints made by those families.

        RESPONSE: Governor McMaster objects to this request because it is vague, ambiguous,

and so overbroad as to be not proportional to the needs of the Case and, therefore, would impose

an Undue Burden or Expense. First, it incorrectly assumes or implies that Miracle Hill or any other

private CPA can prevent a foster parent or prospective foster parent from obtaining “services”

necessary to seek or obtain licensure as a foster parent or to serve as a foster parent. Not so. Further,

the Request is unclear and, relatedly, overbroad in that it neither limits the scope of the inquiry to

the provision of foster care, which is the only social service relevant to this Case, nor defines the

“services” about which it inquires. The Request is further overbroad and seeks materials not

relevant to the claims or defenses of this Case by requesting documents relating to the practices of

“any” CPA without geographic restriction, thus the Request is not proportionate to the needs of the

Case and is, therefore, unduly burdensome. In addition, Governor McMaster objects to the

chronological range contemplated by this Request for the reasons articulated in the Objection

Applicable to All Requests. Further, documents concerning Miracle Hill’s practices are in the


                                                   15
  6:19-cv-01567-TMC          Date Filed 10/05/20       Entry Number 107-7        Page 17 of 23




possession of Miracle Hill, which Plaintiffs have served with a subpoena duces tecum seeking such

documents. Accordingly, Governor McMaster has not searched for, collected, reviewed, or

produced materials responsive to this Request.


        REQUEST NO. 18: Documents sufficient to show that “Plaintiffs have knowingly
declined to pursue opportunities available to them to seek licensure as foster parents by SCDSS
and to serve as foster parents directly with SCDSS or with private agencies near them who are
willing to assist them.” (See Governor McMaster’s Answer ¶¶ 8, 77.)

       RESPONSE: Governor McMaster objects to this request because “sufficient to show” is

undefined, vague, and ambiguous. In addition, the information or materials sought by this Request

are more properly in the possession of other parties, including Plaintiffs themselves, from whom

it could be obtained without the Undue Burden or Expense that the retrieval and production of

such information or materials would impose on Governor McMaster. In any event, Plaintiffs’ own

pleadings and other filings in this Case indicate they were aware of other opportunities to seek

licensure as foster parents and to serve as foster parents but have not taken advantage of those

opportunities. Such documents, which are already in Plaintiffs’ possession, may suffice to show

Plaintiffs knowingly declined such opportunities. Accordingly, Governor McMaster has not

searched for, collected, reviewed, or produced materials responsive to this Request.


       REQUEST NO. 19: A copy of Miracle Hill’s written plan of compliance that DSS
required as a condition of the temporary CPA license it issued to Miracle Hill on January 27, 2018.

       RESPONSE: Governor McMaster objects to this Request because the materials requested

would be in the possession of SCDSS rather than the Governor, and such materials have, in fact,

been requested in the RFPs served on Defendant Leach. Governor McMaster further objects to this

Request in that the material sought is not relevant to any claim or defense in this Case. In light of

that irrelevance, and in light of the Undue Burden and Expense that would result from retrieving




                                                 16
  6:19-cv-01567-TMC          Date Filed 10/05/20       Entry Number 107-7        Page 18 of 23




and producing a document in the possession of another party, Governor McMaster has not searched

for, collected, reviewed, or produced materials responsive to this Request.


        REQUEST NO. 20: Documents sufficient to show any and all steps DSS has taken to
prevent discrimination by Miracle Hill or any other CPA against prospective foster parents based
on religion or sexual orientation.

       RESPONSE: Governor McMaster objects to this request because “sufficient to show,”

“steps,” and “discrimination” are undefined, vague, and ambiguous. Governor McMaster further

objects because the materials apparently sought by this Request are not relevant to the claims and

defenses of this Case, which concern only the constitutionality of specific of Defendants’ actions,

and which do not challenge or concern the supposed adequacy of SCDSS’ general efforts to

“prevent discrimination.” In addition, Governor McMaster objects to this Request because the

materials requested would be in the possession of SCDSS rather than the Governor, and directing

such Request (even assuming it were relevant) to the Governor imposes an Undue Burden or

Expense that is not proportionate to the needs of the Case.


        REQUEST NO. 21: Documents sufficient to show any and all state and/or federal funding
DSS distributed to all faith-based CPAs identified in Your response to RFP No. 1 for their foster
care services from 2016 to the present.

       RESPONSE: This Request appears to be a typographical error, seeking documents related

to information that was not, in fact, sought in Request 1. Accordingly, Governor McMaster cannot

and has not attempted to search for, collect, review, or produce materials in response to this

Request. Further, to the extent the Request seeks “Documents sufficient to show” an alleged fact,

such term and request are undefined, vague, and ambiguous. Governor McMaster further objects

because the materials that may be sought by this Request are not relevant to the claims and defenses

of this Case, which concern only the constitutionality of specific of Defendants’ actions, regardless




                                                 17
    6:19-cv-01567-TMC        Date Filed 10/05/20       Entry Number 107-7         Page 19 of 23




of whether, when, and in what amounts specific CPAs have been the recipients of state and/or

federal funds.

       In addition, even assuming such materials or information were relevant to the claims and

defenses of the Case, Governor McMaster objects to the Request as overbroad in that it does not

limit its scope to funds received by CPAs from SCDSS for tasks and services fundable by Title

VI-E and related specifically to the private agencies’ work as CPAs (as opposed to other tasks or

services they may provide and for which they may receive payment from SCDSS). 4 Finally,

Governor McMaster objects to this Request because the materials requested would be in the

possession of SCDSS rather than the Governor, and directing such Request (even assuming it were

relevant) to the Governor imposes an Undue Burden or Expense that is not proportionate to the

needs of the Case. Accordingly, and for the foregoing reasons, Governor McMaster has not

searched for, collected, reviewed, or produced materials responsive to this Request


        REQUEST NO. 22: Documents concerning the requirement that Miracle Hill and any
other subgrantee making use of the exception granted in the ACF Letter “refer potential foster
parents that do not adhere to the subgrantee’s religious beliefs to other subgrantees in the SC Foster
Care Program, or to . . . the SC Foster Care Program staff themselves” (ACF Letter at 4), including,
but not limited to, plans and processes for making such referrals, and evidence of such referrals
since the exception took effect.

       RESPONSE: Governor McMaster notes that at least some of the information or materials

sought by this Request are more properly in the possession of other parties, including Plaintiffs,

whose pleadings and other filings in this Case indicate they were themselves referred to other

subgrantees in the SC Foster Care Program to SCDSS itself as contemplated in the ACF Letter. In

any event, subject to the “Objection Applicable to All Requests,” the “Objections to Definitions


4
  Some CPAs in South Carolina also provide other services for which they may receive state or
federal reimbursements, including, for example, residential foster care services, transportation
services, vocational training, continued support and services for youths who age out of foster care,
adult literacy programs, alcohol and drug rehabilitation programs, and more.


                                                 18
  6:19-cv-01567-TMC          Date Filed 10/05/20      Entry Number 107-7         Page 20 of 23




and Instructions,” and any applicable privilege or protection, Governor McMaster states there are

no materials in his possession, custody, or control that are responsive to this Request.



                                  NELSON MULLINS RILEY & SCARBOROUGH LLP


                                  By: s/ Miles E. Coleman
                                     Miles E. Coleman
                                     Federal Bar No. 11594
                                     E-Mail: miles.coleman@nelsonmullins.com
                                     2 W. Washington Street / 4th Floor
                                     Greenville, SC 29201
                                     (864) 373-2352

                                      Jay T. Thompson
                                      Federal Bar No. 09846
                                      E-Mail: jay.thompson@nelsonmullins.com
                                      1320 Main Street / 17th Floor
                                      Post Office Box 11070 (29211-1070)
                                      Columbia, SC 29201
                                      (803) 799-2000

                                  OFFICE OF THE ATTORNEY GENERAL
                                      Robert D. Cook, South Carolina Solicitor General
                                      Federal Bar No. 285
                                      E-Mail: bcook@scag.gov
                                      Post Office Box 11549
                                      Columbia, SC 29211
                                      (803) 734-3970

                                  Attorneys for Governor Henry McMaster

Greenville, South Carolina
August 4, 2020




                                                 19
  6:19-cv-01567-TMC         Date Filed 10/05/20        Entry Number 107-7      Page 21 of 23




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

 Eden Rogers et al.,                          )
                                              )         Civil Action No. 6:19-cv-01567-TMC
                                Plaintiffs,   )
                                              )
                v.                            )
                                              )           CERTIFICATE OF SERVICE
 United States Department of Health and       )
 Human Services, et al.,                      )
                                              )
                              Defendants.     )


      I hereby certify that I have served a copy of Defendant Henry McMaster’s Objections and
Responses to Plaintiffs’ First Set of Requests for Production by electronic mail on the following:

       M. Malissa Burnette
       Nekki Shutt
       BURNETTE SHUTT & MCDANIEL, PA
       912 Lady Street, 2nd floor
       P.O. Box 1929
       Columbia, SC 29202
       (803) 850-0912
       mburnette@burnetteshutt.law
       nshutt@burnetteshutt.law

       Susan K. Dunn
       AMERICAN CIVIL LIBERTIES UNION OF SOUTH CAROLINA FOUNDATION
       P.O. Box 20998
       Charleston, SC 29413
       (843) 282-7953
       sdunn@aclusc.org

       Peter T. Barbur
       Katherine D. Janson
       CRAVATH, SWAINE & MOORE LLP
       Worldwide Plaza
       825 Eighth Avenue
       New York, NY 10019
       (212) 474-1000
       pbarbur@cravath.com
       kjanson@cravath.com




                                                  20
6:19-cv-01567-TMC       Date Filed 10/05/20   Entry Number 107-7   Page 22 of 23




   Leslie Cooper
   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
   125 Broad Street, 18th Floor
   New York, NY 10004
   (212) 549-2633
   lcooper@aclu.org

   Daniel Mach
   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
   915 15th Street NW
   Washington, DC 20005
   (202) 675-2330
   dmach@aclu.org

   M. Currey Cook
   Karen L. Loewy
   Cathren Cohen
   LAMBDA LEGAL DEFENSE AND EDUCATION FUND, INC.
   120 Wall Street, 19th Floor
   New York, NY 10005
   (212) 809-8585
   ccook@lambdalegal.org
   kloewy@lambdalegal.orgccohen@lambdalegal.org

   Counsel for Plaintiffs


   Peter M. McCoy, Jr., Esq.
   Joseph H. Hunt, Esq.
   Christie V. Newman, Esq.
   Christopher A. Bates, Esq.
   Michelle Bennett, Esq.
   UNITED STATES ATTORNEY’S OFFICE
   1441 Main Street, Suite 500
   Columbia, South Carolina 29201
   Christie.Newman@usdoj.gov

   James R. Powers, Esq.
   Trial Attorney
   Federal Programs Branch
   U.S. DEPARTMENT OF JUSTICE, CIVIL DIVISION
   1100 L. Street, NW
   Washington, D.C. 20005
   James.R.Powers@usdoj.gov

   Counsel for the Federal Defendants



                                        21
6:19-cv-01567-TMC     Date Filed 10/05/20     Entry Number 107-7     Page 23 of 23




   William H. Davidson
   Kenneth P. Woodington
   DAVIDSON, WREN & DEMASTERS P.A.
   1611 Devonshire Drive, 2nd Floor
   Post Office Box 8568
   Columbia, South Carolina 29202-8568
   (803) 806-8222
   wdavidson@dml-law.com
   kwoodington@dml-law.com

   Counsel for Defendant Leach




                                              s/ Miles E. Coleman
                                                 Miles E. Coleman

                                              Counsel for Governor Henry McMaster




                                         22
